Title: John Adams to Mercy Otis Warren, 12 Dec. 1785
From: Adams, John
To: Warren, Mercy Otis


          
            
              Madam
            
            
              Grosvenor Square
              Decr 12. 1785.
            
          

          I am much obliged to you for your Letter and refer you to General
            Warren for what respects your son.—
          You suppose my present situation to be eligible and I confess it.—
            — —I have it in my Power here to enjoy the society of Persons of great Worth, and if I
            please of high Rank, and if our publick affairs here went well, I should not
            desire a better situation. but they do not.
          A Lady, who was born at Gibraltar, came to England and Married a
            Man of Merit, Fortune and Rank. She had every Thing which this Country affords, to make
            Life agreable. Yet she used to say, it was true, & England was very clever, but
            it was nothing to be compared to Gib.—
          If the Circumstance of Birth and Education could give such an
            Attachment to that Barren Rock, it is not surprizing that I should be fond of my barren
            Mountain. Yet the World would laugh at me as well as the Lady of Gibraltar.
          I have been so long agitated in the World, and puzzled with
            Business, that indeed I dont know, whether I should feel my Existence at Braintree, and
            My Eyes and my Health will not admit of Reading or Writing by Candle Light, so that I
            should want Amuzement of Evenings, but the Care of a Farm, and Books and Papers in the
            Day, would Serve me very well. and as far as I can judge of my own Inclinations I had
            rather live in that Retirement, for my personal Enjoyment, upon one hundred a Year than
            at any Court in Europe upon five Thousand. It may be depended on then that I have no
            dread upon my Mind of being obliged to return and plant Cabbages at the foot of Penns
            hill.
          The Dismall Accounts of the Misfortunes and Afflictions of our
            Friends in America, distress Us a good deal, but the Jewish Avarice in the Loan of
            Money, which We hear of much more. While Such Interest can be obtained, much Property
            will be diverted from Trade. But this must have an End—The great Fish will have eaten
            all the little ones, and then they must look out for other Prey. The Multiplicity of Law
            suits, is much like what I remember after the Peace of 1763. but when a certain Quantity
            of Property had shifted hands they diminished.— —it is generally agreed that our People
            have been imprudent and extravagant, but I hope that Profligacy and Want of Principle
            have not taken any deep root. I wish it were in my Power to comfort them with any hopes
            of relief from this Country, but it is not. There is, instead of any Consideration of
            our Losses, Inconveniences, or Distresses, a visible and indecent Joy at all the
            Accounts of them.—If Revenge is sweet our People will have it, in a few Years, but that
            is no rational Consolation.
          Captain Stanhopes Letters to the Governor, are by no means approved
            at this Court, as Congress will be informed officially before this reaches you.
          With the greatest Esteem and respect I have the / honour to be,
            Madam your sincere / Friend and humble servant

          
            
              John Adams
            
          
        